Motion by appellant for a stay, granted only to the extent that the operation of the third ordering paragraph of the order appealed from (dated Feb. 20, 1962) ■which directs the Clerk of Special Term for Ineompetency Proceedings to deliver the insurance policies to respondent or his attorney, is stayed pending the hearing and determination of the appeal, on condition that appellant perfect her appeal for April 6,1962; appeal ordered on the calendar for said date. In other respects, the motion for a stay is denied. Motion by appellant to dispense with *938printing granted. The appeal will be heard on the original papers and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of her typewritten brief and to serve one copy on the respondent’s attorney. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.